Citation Nr: 1028094	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  08-10 205	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 
30 percent for an acquired psychiatric disorder, to include 
depression, major depressive disorder superimposed on dysthymic 
disorder, anxiety, and adjustment disorder (referred to 
hereinafter as "acquired psychiatric disorder").

2.  Entitlement to an initial disability evaluation in excess of 
10 percent for right knee strain.

3.  Entitlement to an initial disability evaluation in excess of 
10 percent for left knee strain.

4.  Entitlement to an initial compensable disability evaluation 
for bilateral plantar fasciitis.

5.  Entitlement to service connection for bilateral pes planus.

6.  Entitlement to total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1992 to August 
2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  Service connection was granted 
for major depressive disorder superimposed on dysthymic disorder, 
right knee strain, left knee strain, and bilateral plantar 
fasciitis in this decision.  Initial disability evaluations of 30 
percent for major depressive disorder superimposed on dysthymic 
disorder, 10 percent each for right knee strain and for left knee 
strain, and noncompensable for bilateral plantar fasciitis also 
were assigned at this time.  Subsequently, jurisdiction over the 
Veteran's case was transferred to the RO in Montgomery, Alabama.

The Board notes that recently, the United States Court of Appeals 
for Veterans Claims (Court) held that a claimant without medical 
expertise cannot be expected to precisely delineate the diagnosis 
of his mental illness.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  As the Veteran files a claim for the affliction his 
mental condition, whatever that is, causes him, VA must construe 
the claim to include any and all of the Veteran's currently 
diagnosed psychiatric disabilities.  Id.  Here, the Veteran's 
claim included the issue of entitlement to service connection for 
depression.  The medical evidence of record, however, indicates 
that the Veteran has been diagnosed with major depressive 
disorder superimposed on dysthymic disorder, anxiety, and 
adjustment disorder.  Therefore, the Board has recharacterized 
this issue on appeal as indicated above to include these 
disorders in addition to depression.

In accordance with another recent opinion of the Court, 
entitlement to TDIU due to service-connected disabilities has 
been included as an issue on appeal.  See Rice v. Shinseki, 22 
Vet. App. 447 (2009).  This issue, as well as the issue of 
entitlement to service connection for bilateral pes planus, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

The issue of entitlement to an evaluation in excess of 10 
percent disabling for low back strain has been raised by 
the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disorder more nearly 
approximated occupational and social impairment with reduced 
reliability and productivity during the entire period on appeal.

2.  During the entire period on appeal, the Veteran's right knee 
strain was not manifested by flexion limited to 30 degrees or 
less, extension limited to 10 degrees or more, or recurrent 
subluxation or lateral instability.

3.  During the entire period on appeal, the Veteran's left knee 
strain was not manifested by flexion limited to 30 degrees or 
less, extension limited to 10 degrees or more, or recurrent 
subluxation or lateral instability.

4.  The Veteran's bilateral plantar fasciitis was moderate during 
the entire period on appeal.


	(CONTINUED ON NEXT PAGE)


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation of 50 
percent, but no higher, for an acquired psychiatric disorder have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.126, 
4.130, Diagnostic Code 9434 (2009).

2.  The criteria for an initial disability evaluation in excess 
of 10 percent for right knee strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5024, 5257, 5260, 5261 
(2009).

3.  The criteria for an initial disability evaluation in excess 
of 10 percent for left knee strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5024, 5257, 5260, 5261 
(2009).

4.  The criteria for an initial disability evaluation of 10 
percent, but no higher, for bilateral plantar fasciitis have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, 
Diagnostic Code 5276 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and a duty to assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require 
VA to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is granted.

The Veteran was provided with notification of the evidence 
required to establish service connection, the evidence not of 
record necessary to substantiate his entitlement to service 
connection, and the Veteran's and VA's respective duties for 
obtaining evidence in March 2005 as part of his participation in 
the Benefits Delivery at Discharge Program (BDD Program).  
Service connection subsequently was granted and initial 
disability evaluations and effective dates were assigned for an 
acquired psychiatric disorder, right knee strain, left knee 
strain, and bilateral plantar fasciitis.  As these issues were 
more than substantiated in that they were proven, the purpose 
that the notice is intended to serve has been fulfilled and no 
additional notice with respect to the "downstream issues" of 
how VA determines disability ratings and effective dates is 
required.  Dingess, 19 Vet. App. at 490-91; see also VAOPGCPREC 
08-03 (Dec. 22, 2003), 69 Fed. Reg. 25180 (2004).  Further, the 
Veteran has not alleged that he has suffered any prejudice due to 
the lack of notice regarding these elements of his claim.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 
Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
Board therefore finds that VA's duty to notify has been 
satisfied.

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
treatment records as well as providing a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records and VA 
treatment records.  No private treatment records regarding the 
Veteran have been obtained.  The duty to assist is not applicable 
in this regard, however, as he has not identified any such 
records.  See 38 U.S.C.A. § 5103A(b).  In March 2005, the Veteran 
was afforded a VA QTC general medical examination and a VA QTC 
mental disorders examination.  He also was afforded the 
opportunity to attend, but failed to report for, a VA mental 
disorders examination in July 2009.

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional evidence necessary 
for a fair adjudication of the claim that has not been obtained.  
Hence, the Board finds that all necessary development has been 
accomplished, and no further action is required to fulfill VA's 
duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Therefore, appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Higher Evaluations

The Veteran seeks disability evaluations higher than 30 percent 
for an acquired psychiatric disorder, higher than 10 percent for 
right knee strain and for left knee strain and a compensable 
rating for bilateral plantar fasciitis.  He contends that his 
disabilities are more severe than contemplated by these ratings.

Disability evaluations are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  Separate 
Diagnostic Codes identify various disabilities and the criteria 
for specific ratings for the disabilities.  The percentage 
ratings represent as far as practicably can be determined the 
average impairment in earning capacity due to a service-connected 
disability.  38 U.S.C.A. § 1155.  The evaluation assigned is 
determined by comparing the extent to which a Veteran's service-
connected disability impairs his ability to function under the 
ordinary conditions of daily life, as demonstrated by the 
Veteran's symptomatology, with the schedule of ratings.  Id.; 
38 C.F.R. § 4.10; see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Disabilities must be reviewed in relation to their 
history.  38 C.F.R. § 4.1.  Examination reports must be 
interpreted, and if necessary reconciled, into a consistent 
picture so that the evaluation rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
However, any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When an appeal arises from initially assigned disability ratings, 
as is the case here, consideration must be given as to whether 
staged ratings should be assigned to reflect entitlement to a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Pyramiding, the evaluation of the same disability or the same 
manifestation of a disability under different Diagnostic Codes, 
is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, 
for a Veteran to have separate and distinct manifestations 
attributable to the same injury, which would permit a rating 
under several Diagnostic Codes.  The critical element permitting 
the assignment of multiple ratings under several Diagnostic Codes 
is that none of the symptomatology for any one of the disorders 
is duplicative or overlapping with the symptomatology of the 
other disorder.  Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

The Secretary shall give the benefit of the doubt to the Veteran 
when there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 
1 Vet. App. at 49.  As such, the Veteran prevails when the 
evidence supports his claim or is in relative equipoise but does 
not prevail when the preponderance of the evidence is against the 
claim.  Id.

A.  Acquired Psychiatric Disorder

The Veteran's service-connected acquired psychiatric disorder 
currently is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Diagnostic Code 9411 addresses posttraumatic stress disorder 
(PTSD).  This disability, along with all other mental disorders, 
is rated pursuant to the General Rating Formula for Mental 
Disorders (General Rating Formula).  A 30 percent evaluation is 
warranted under the General Rating Formula for occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is warranted when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social 
impairment with deficiencies in most areas, including work, 
school, family relationships, judgment, thinking or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.

The highest rating of 100 percent is not warranted unless there 
is total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.

These symptoms are "not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and degree 
of the symptoms, or their effects, that would justify a 
particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  In adjudicating a claim for a higher evaluation, the 
adjudicator must consider all symptoms of a claimant's service-
connected mental condition that affect his level of occupational 
or social impairment.  Id. at 443. 

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).  GAF scores ranging from 61 
to 70 reflect mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally indicate that the individual is 
functioning pretty well, and has some meaningful interpersonal 
relationships.  Scores from 51 to 60 are indicative of moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  GAF scores from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).  
Scores from 31 to 40 indicate impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as work or 
school, family relations, judgment, thinking or mood (e.g., 
depressed man avoids friends, neglects family, and is unable to 
work).  See Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, Washington, DC, American Psychiatric 
Association, 1994.

An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of the VA 
disability rating assigned.  See 38 C.F.R. § 4.126; VAOPGCPREC 
10-95 (Mar. 31, 1995).  It should be noted that use of 
terminology such as "moderate" by VA examiners or other 
physicians, although an element of evidence to be considered by 
the Board, also is not dispositive of an issue.  Rather, all 
evidence must be evaluated in arriving at a percentage disability 
rating.  38 C.F.R. §§ 4.2, 4.6.

At the outset, the Board notes that the Veteran contended in his 
March 2008 substantive appeal on a VA Form 9 that his psychiatric 
symptoms had worsened.  A contemporaneous VA mental disorders 
examination therefore was scheduled for the Veteran in July 2009 
to comply with the duty to assist.  See Allday v. Brown, 7 Vet. 
App. 517, 526 (1995); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  However, 
the Veteran indicated in June 2009 that he was unable to keep his 
appointment.  The examination therefore was cancelled.  No good 
cause having been shown for his failure to appear, adjudication 
shall proceed based on the evidence of record.  38 C.F.R. 
§ 3.655.

Based on a review of this evidence, the Board finds that the 
evidence supporting the next higher rating of 50 percent and the 
evidence against a finding that the Veteran meets the criteria 
for the next higher rating of 50 percent is approximately 
balanced.  In this regard, there is no indication that the 
Veteran has difficulty understanding complex commands or suffers 
from impaired judgment.  There also is no indication of impaired 
abstract thinking.  The examiner who conducted the Veteran's 
March 2005 QTC mental disorders examination indicated that the 
Veteran's thought processes were logical and goal-oriented and 
specifically noted no impairment in his abstract thinking.  The 
evidence further does not suggest that the Veteran suffers from 
panic attacks more than once a week.  Although he complained of 
panic attacks in one statement, he did not provide any 
information as to their frequency.  The QTC mental disorders 
examination additionally reflects that there is an absence of a 
history of panic attacks.  This examination provides the only 
evidence regarding the Veteran's speech, which was described as 
fluent, articulated, and coherent rather than circumstantial, 
circumlocutory, or stereotyped.  His affect similarly was 
described as tearful at times during his QTC mental disorders 
examination and as appropriate during his March 2005 QTC general 
medical examination, but never as flattened.  The examiner 
characterized the Veteran's acquired psychiatric disorder as 
moderate and his GAF score was 58 to 60.

On the other hand, the evidence shows that he has some memory 
impairment.  On examination, he could only recall 2 out of 3 
objects he was asked to remember after 1 minute and 1 object 
after 5 minutes.  Disturbances in the Veteran's motivation and 
mood are readily apparent.  His mood was depressed and he 
reported that he was not enjoying life at his QTC mental 
disorders examination.  He subsequently reported mood swings, not 
getting along with anyone, being withdrawn and antisocial, and 
having no social life.  The Veteran's difficulty in establishing 
and maintaining effective work and social relationships also is 
readily apparent.  He consistently and repeatedly indicated that 
his relationship with his wife was not good as a result of his 
psychiatric symptoms.  He additionally reported that his 
psychiatric symptoms impacted him occupationally and that his 
rank was reduced in service due to psychiatric difficulties.  
With regard to impairment of short- and long-term memory, the 
Veteran reported that he often forgets what he intended to do and 
has trouble remembering simple tasks.

Given the above, the Board finds that the Veteran's service-
connected psychiatric disorder more nearly approximates 
occupational and social impairment with reduced reliability and 
productivity.  The Board finds, however, that the criteria for 
the next higher rating of 70 percent is not met as the evidence 
fails to demonstrate occupational and social impairment with 
deficiencies in most areas due to such symptoms as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial disorientation; 
neglect of personal appearance and hygiene difficulty; difficulty 
in adapting to stressful circumstances; and inability to 
establish and maintain effective relationships.  The Veteran's 
psychiatric examination shows symptoms which are far less severe 
than those listed in the rating criteria for a 70 percent rating.  
Additionally, the examiner has characterized the Veteran's 
symptoms as moderate, assigning a GAF score of 58-60.  Therefore, 
although the Veteran claims he is not working, in part, due to 
his service-connected psychiatric disability, the examination of 
record fails to support such a conclusion as he was only found to 
have moderate impairment due to his psychiatric symptoms and was 
assigned a GAF score of 58-60.  Given the foregoing, the evidence 
supports the assignment of a 50 percent rating for the service-
connected psychiatric disability; however, the preponderance of 
the evidence is against a rating in excess of 50 percent.

B.  Right Knee Strain and Left Knee Strain

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40.  Diagnostic Codes predicated on limitation of 
motion provide for consideration of flare ups and functional loss 
due to weakness, excess fatigability, incoordination, and pain on 
use.  38 C.F.R. § 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  A finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by visible 
behavior, such as facial expression or wincing, of the Veteran 
undertaking the motion.  38 C.F.R. §§ 4.40, 4.59.

The Veteran's right knee strain and left knee strain currently 
are rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260-
5024.  Diagnostic Code 5024 is the code for tenosynovitis.  
Pursuant to this provision, tenosynovitis is rated as arthritis, 
degenerative.  Degenerative arthritis is the subject of 
Diagnostic Code 5003.  Under Diagnostic Code 5003, evaluations 
for degenerative arthritis established by X-ray findings shall be 
rated on the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved.  If, 
however, rating on this basis results in a noncompensable 
evaluation, the Veteran shall be awarded a 10 percent rating for 
each major joint or group of minor joints affected by limitation 
of motion, to be combined but not added.  The limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.

The normal range of motion for the knee is from 140 degrees 
flexion to 0 degrees extension.  38 C.F.R. § 4.71, Plate II.  
Diagnostic Code 5260 addresses limitation of motion with respect 
to flexion.  Flexion limited to 60 degrees warrants a 
noncompensable evaluation, while flexion limited to 45 degrees 
warrants a 10 percent evaluation.  A 20 percent rating requires 
flexion limited to 30 degrees.  The highest rating of 30 percent 
is reserved for flexion limited to 15 degrees.  Diagnostic Code 
5261 addresses limitation of motion with respect to extension.  
Extension limited to 5 degrees warrants a noncompensable 
evaluation, while extension limited to 10 degrees warrants a 10 
percent evaluation.  A 20 percent rating requires extension 
limited to 15 degrees, while a 30 percent rating requires 
extension limited to 20 degrees.  Extension limited to 30 degrees 
merits a 40 percent evaluation.  The highest 50 percent rating is 
reserved for extension limited to 45 degrees.  Separate 
disability evaluations are assigned where the Veteran has both a 
limitation of flexion and a limitation of extension of the same 
knee.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 
(2004).

Further, a Veteran who has arthritis and instability of the knee 
may be evaluated separately under Diagnostic Codes 5003 and 5257.  
VAOPGCPREC 09-98 (August 14, 1998), 63 Fed. Reg. 56704 (1998); 
VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see 
also Esteban v. Brown, 6 Vet. App. 259 (1994); Licthenfels v. 
Derwinski, 1 Vet. App. 484 (1991).  A 10 percent rating is 
assigned under Diagnostic Code 5257 for slight impairment due to 
recurrent subluxation or lateral instability of the knee.  A 20 
percent evaluation requires moderate impairment due to recurrent 
subluxation or lateral instability.  Severe impairment due to 
recurrent subluxation or lateral instability results in the 
highest rating of 30 percent.

Other Diagnostic Codes pertaining to disabilities of the knee 
include Diagnostic Code 5256 (ankylosis), 5258 (dislocated 
semilunar cartilage with frequent episodes of "locking," pain, 
and effusion into the joint), 5259 (symptomatic removal of the 
semilunar cartilage), 5262 (impairment of the tibia and fibula), 
and 5263 (genu recurvatum).  As the Veteran has not been 
diagnosed with ankylosis, any problem associated with his 
semilunar cartilage, or genu recurvatum, the Board finds these 
Diagnostic Codes inapplicable.

Given the record, the Board finds that entitlement to initial 
disability evaluations in excess of 10 percent for right knee 
strain and for left knee strain based on flexion and entitlement 
to separate compensable initial disability ratings for right knee 
strain and for left knee strain based on extension are not 
warranted.  At no point during the period on appeal has the 
Veteran manifested flexion limited to 30 degrees or less, the 
criteria for an evaluation of 20 percent under Diagnostic Code 
5260, or extension limited to 10 degrees or more, the criteria 
for a separate compensable 10 percent rating under Diagnostic 
Code 5261, in either knee.  Instead, his range of motion in his 
right knee was measured as 5 degrees to 115 degrees twice in-
service and as 0 degrees to 120 degrees at his March 2005 QTC 
general medical examination.  His range of motion in his left 
knee was found to be from 0 degrees to 120 degrees twice during 
service as well as at the QTC general medical examination.

Pain was elicited at 120 degrees of flexion in both knees at this 
examination.  Such pain was noted by the examiner to cause some 
additional range of motion loss in each knee upon repeated 
testing.  There is no evidence, however, that flexion was reduced 
to 30 degrees or less or that extension was reduced to 10 degrees 
or more.  Further, the examiner found no additional range of 
motion loss due to fatigue, weakness, lack of endurance, or 
incoordination upon repeated testing.  The Board thus finds that 
assignment of initial disability evaluations in excess of 10 
percent based on flexion or separate compensable initial 
disability ratings based on extension are not warranted pursuant 
to 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca.

Separate initial disability evaluations also are not warranted 
based on instability under Diagnostic Code 5257.  The Veteran has 
indicated that his knees lock up and give away every day.  He is 
competent to report such observable symptomatology.  See Layno v. 
Brown, 6 Vet. App. 465 (1994) (finding lay testimony competent 
when it concerns features or symptoms of injury or illness).  
However, this symptomatology is not supported by the objective 
evidence.  Nowhere in the Veteran's treatment records or in the 
QTC general medical examination is there a finding of subluxation 
or lateral instability in either knee.  To the contrary, the 
results of McMurray's test and the Drawer test were within normal 
limits bilaterally at this examination.

In sum, the preponderance of the evidence is against entitlement 
to initial disability evaluations in excess of 10 percent for 
right knee strain and for left knee strain based on flexion 
during the entire period on appeal.  Higher evaluations 
accordingly are denied.  The preponderance of the evidence also 
is against entitlement to separate initial disability ratings 
based on extension and instability during the entire period on 
appeal.  Accordingly, separate ratings also are denied.  Staged 
ratings and the benefit of the doubt rule are inapplicable in 
light of these determinations.

C.  Bilateral Plantar Fasciitis

The Veteran's service-connected bilateral plantar fasciitis 
currently is rated analogously to pes planus under 38 C.F.R. § 
4.71a, Diagnostic Code 5276.  Pursuant to this provision, a 
noncompensable evaluation is assigned for mild flatfeet in which 
symptoms are relieved by built-up shoe or arch support.  
Bilateral moderate flatfoot manifested by the weight-bearing line 
being over or medial to the great toe, inward bowing of the tendo 
achillis, pain on manipulation and use of the feet merits a 10 
percent disability rating.  A 30 percent disability rating is 
warranted for severe bilateral flatfoot in which there is 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities.  Id.  The 
maximum 50 percent disability evaluation for pronounced bilateral 
flatfoot requires marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe spasm 
of the tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  Id.

Other Diagnostic Codes pertaining to disabilities of the feet 
include Diagnostic Code 5277 (weak foot), 5278 (pes cavus, or 
claw foot), 5279 (metatarsalgia, or Morton's disease), 5280 
(hallux valgus), 5281 (hallux rigidus), 5282 (hammer toe), 5283 
(malunion or nonunion of the tarsal or metatarsal bones), and 
5284 (other foot injuries).  As the Veteran has not been 
diagnosed with any of these foot disabilities or a foot injury 
which can be classified and therefore rated only as "other," 
the Board finds these Diagnostic Codes inapplicable.

In light of the evidence of record, the Board finds that 
entitlement to an initial 10 percent disability evaluation, but 
no higher, for bilateral plantar fasciitis is warranted.  There 
is no indication that the Veteran has inward bowing of the tendo 
achillis.  Rather, his Achilles tendon was noted to be in good 
alignment bilaterally at his March 2005 QTC general medical 
examination.  It further was noted to be palpable without defects 
or tenderness at his May 2005 medical examination conducted in 
conjunction with Medical Evaluation Board proceedings.  No 
mention whatsoever is made in these examinations or otherwise 
regarding whether the Veteran's weight-bearing line is over or 
medial to the great toe.

However, the Veteran has complained of bilateral foot pain.  He 
specifically has indicated that his feet hurt and are tender all 
day long, that prolonged standing or walking aggravates these 
symptoms, and that he has to elevate his feet at night.  The 
Veteran is competent to provide this information under Layno, 6 
Vet. App. 465.  Further, the credibility of this information is 
not in doubt.  His subjective reports indeed are corroborated by 
objective findings of general bilateral tenderness as well as 
moderate tenderness on palpation of the plantar surfaces of both 
feet at the QTC general medical examination.

The Veteran also has complained that the orthotics made for him 
in-service not only were not beneficial but exacerbated his feet 
problems by causing him even more pain.  As above, his reports 
are competent and credible.  The examiner who conducted his QTC 
general medical examination opined that the Veteran requires arch 
supports but that his symptoms are not relieved by such supports.

The evidence therefore reveals that the Veteran's bilateral 
plantar fasciitis is more severe than a disability contemplated 
by the noncompensable rating criteria.  While all of the criteria 
for the next higher rating of 10 percent have not been satisfied, 
resolving the benefit of the doubt in the Veteran's favor and 
mindful of 38 C.F.R. § 4.7, the Board accordingly finds that this 
disability more closely approximates a 10 percent rating than a 
noncompensable rating.  Entitlement to an initial disability 
evaluation of 10 percent thus is granted.  This finding applies 
to the entire period on appeal, rendering staged ratings 
inappropriate.

III.  Extraschedular Consideration

The above determinations granting a 50 percent initial disability 
evaluation for the Veteran's acquired psychiatric disorder, 
denying initial disability evaluations in excess of 10 percent 
for his right and left knee strain, and granting an initial 10 
percent disability evaluation for his bilateral plantar fasciitis 
are based on application of pertinent provisions of the VA's 
Schedule for Rating Disabilities.  The Board notes that there is 
no indication that the assignment of initial disability ratings 
on an extraschedular basis is warranted for any of these 
disabilities.  See 38 C.F.R. § 3.321(b).

In this regard, there has been no showing that the Veteran's 
acquired psychiatric disorder, right knee strain, left knee 
strain, or bilateral plantar fasciitis has reflected so unique or 
exceptional a disability picture that it could not be 
contemplated adequately by the regular schedular rating criteria 
discussed above.  The evidence instead indicates that his 
predominant symptoms for each disability are addressed by these 
criteria.

There also has been no showing that the Veteran's acquired 
psychiatric disorder, right knee strain, left knee strain, or 
bilateral plantar fasciitis satisfied the unusual disability 
factor of requiring frequent periods of hospitalization.  Indeed, 
absent is any indication that any of these disabilities has ever 
required any hospitalization.  With respect to the exceptional 
disability factor of marked interference with employment, the 
Veteran has indicated that he is unable to obtain and maintain a 
job because of each of these disabilities.  Yet the examiner who 
conducted his March 2005 QTC mental disorders examination 
described his acquired psychiatric disorder symptomatology only 
as moderate.  The examiner who conducted his March 2005 general 
medical examination further opined that the Veteran experiences 
only moderate occupational impairment due to his disabilities, 
including right knee strain, left knee strain, bilateral plantar 
fasciitis.

Without first finding that the Veteran's acquired psychiatric 
disorder, right knee strain, left knee strain, or bilateral 
plantar fasciitis disability picture was not adequately 
contemplated by the regular schedular rating criteria and then 
determining that the evidence suggests unusual or exceptional 
factors related to that disability, the criteria for submission 
for assignment of an extraschedular rating are not met.  A remand 
to the RO for referral to the Under Secretary for Benefits or 
Director of the Compensation and Pension Service, who assign such 
ratings, thus is not warranted.  See Thun v. Peake, 22 Vet. App. 
111, 115-16 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial disability evaluation of 50 percent for 
an acquired psychiatric disorder is granted, subject to the law 
and regulations governing payment of monetary benefits.

Entitlement to an initial disability evaluation in excess of 10 
percent for right knee strain is denied.

Entitlement to an initial disability evaluation in excess of 10 
percent for left knee strain is denied.

Entitlement to an initial 10 percent disability evaluation for 
bilateral plantar fasciitis is granted, subject to the law and 
regulations governing payment of monetary benefits.


REMAND

Although the Board sincerely regrets the additional delay, the 
issues of entitlement to service connection for bilateral pes 
planus and entitlement to TDIU due to service-connected 
disabilities must be remanded.  Such remand is necessary to 
ensure that there is a complete record so that the Veteran is 
afforded every possible consideration.

I.  Bilateral Pes Planus

Once VA undertakes the effort to provide an examination with 
respect to an issue of entitlement to service connection, whether 
or not statutorily obligated to do so, VA's duty to assist 
requires that it be an adequate one or, at a minimum, that the 
claimant be notified of why one will not or cannot be provided.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination 
is adequate when it contains clear conclusions with supporting 
data and a reasoned medical explanation or analysis.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).  In contrast, an 
examination is inadequate and must be returned when it does not 
contain sufficient detail to decide a claim on appeal.  Hayes v. 
Brown, 9 Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2 (2009).

Service treatment records reveal that a diagnosis of pes planus 
second degree, asymptomatic, was rendered at the Veteran's 
entrance examination.  These records also reveal that the Veteran 
was placed on physical profile on more than one occasion for 
issues related to his feet.

The Veteran was afforded a QTC general medical examination in 
March 2005.  Upon examination, pes planus was present in both 
feet.  A diagnosis of pes planus was given, however, medical 
questions necessary to adjudicate the claim were not addressed.  
Therefore, another examination, to include a medical opinion, is 
needed.

II.  TDIU

As indicated in the introduction, the Board has included TDIU as 
an issue on appeal pursuant to Rice, 22 Vet. App. 447.  The Court 
held in Rice that TDIU is part and parcel to an increased rating 
claim when the claimant or the record reasonably raises the 
question of whether the Veteran is unemployable due to the 
disability for which the increased rating is sought.  Id. at 445.  
Here, the Veteran indicated in his March 2008 substantive appeal 
on a VA Form 9 that he cannot obtain or maintain a job due to his 
mental status, knees, and feet.  Accordingly, the Veteran has 
reasonably raised the issue of entitlement to TDIU.  Appellate 
review of this element of the Veteran's claim at this time, 
however, would be premature.

In this regard, the Veteran should be sent a VCAA notice letter 
regarding the TDIU element of his claim.  This letter should 
notify the Veteran and his representative of any evidence not 
previously provided that is necessary to substantiate TDIU.  The 
notice should also indicate what evidence should be provided by 
the Veteran, to include a formal application form and an 
employment information form, and what evidence VA will attempt to 
obtain on his behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  In 
addition, this letter should be compliant with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), by including information on 
how VA determines disability ratings and effective dates, keeping 
in mind that TDIU is part of an increased rating claim.

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b), and Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
letter should explain what evidence is 
necessary to substantiate the TDIU 
element of the Veteran's claim.  It 
should indicate the evidence that is to 
be provided by the Veteran, including a 
formal application form and an employment 
information form, and that VA will 
attempt to obtain on his behalf.  It also 
should include information concerning the 
assignment of disability ratings and 
effective dates, keeping in mind that 
TDIU is part of an increased rating 
claim.

2.	Arrange for the Veteran to undergo an 
appropriate examination to address the 
following concerning the Veteran's pre-
existing pes planus:
a.	State whether the Veteran's pes 
planus which existed prior to 
service was aggravated (i.e. 
increased in severity) during 
service.
b.	If it is found that the pre-
existing pes planus was 
aggravated, please state whether 
any increase found during service 
was part of the natural progress 
of the disability.
c.	In addressing the above questions, 
please review the Veteran's claims 
file, including his service 
treatment records and take a 
complete history from the Veteran 
concerning the activities of 
service as it pertained to his 
feet.  In this regard, the claims 
file must be provided to and 
reviewed by the examiner.

3.	Adjudicate the issue of TDIU.  If the 
benefit sought on appeal is not granted, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond.

4.	Adjudicate the issue of service 
connection for pes planus.  If the 
benefit sought on appeal is not granted, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


